IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Francesco Lazzarini,                     :
                    Appellant            :
                                         :
            v.                           :     No. 1825 C.D. 2017
                                         :
The Board of Supervisors of              :
Bushkill Township                        :


                                     ORDER

             NOW, February 27, 2019, having considered appellant’s application for

reargument and appellee Board of Supervisors of Bushkill Township’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge